Givan, J.
In the two cases at bar, each petitioner filed a petition for writ of habeas corpus in the LaPorte Circuit Court. Because these cases raise the identical question as to the applicability of Trial Rule 53.1 to a petition for haveas corpus, the Court has on its own motion consolidated these cases for the purpose of this decision.
*335The writ of habeas corpus is a special remedy guaranteed by the Constitutions of the United States and the State of Indiana, which constitutional provisions are implemented by statute. BURNS’ IND. STAT. ANN., 1968 Repl., §§ 3-1901 et seq.
The very nature of habeas corpus requires, as provided in the statute, that upon the filing of the petition the judge shall summarily order the writ issued without delay. The necessity for this urgency is obvious when one considers the purpose for the existence of the remedy is to gain speedy relief for a person who may be held in custody in violation of his rights. To hold that Trial Rule 53.1 is operative in this type of situation would be in effect to hold that a judge might wait for as much as thirty days without granting relief before the petitioner could then procure a new judge under the Rule.
It was not our intention in the adoption of this Rule to so impair the right to the writ of habeas corpus. Under our procedure, when a writ of habeas corpus is filed in a trial court and that court does not act on the petition without delay as required by the statute, the remedy of the petitioner is a petition for writ of mandate from this Court. In such an instance the trial court has no discretion where the writ alleges a prima facie cause for relief.
Because of the urgency of this matter, this Court has prior to the writing of this opinion contacted the circuit judge, who has forthwith issued the writs in these cases. The matter is, therefore, moot. It is unnecessary for this Court to order the issuance of said writs.
Arterburn, C.J., and Hunter, J., concur; DeBruler, J., dissents with opinion in which Prentice, J., concurs.